Citation Nr: 0937246	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  05-23 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a left foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1984 to April 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision by the RO which 
denied service connection for the disabilities now on appeal.

The issues on appeal were remanded to the RO for additional 
development in April 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Concerning the issues on appeal, the Board finds that 
additional development must be accomplished prior to further 
consideration of the Veteran's appeal.

The service treatment records showed that the Veteran 
reported a history of recurring low back pain since a 
football injury in the ninth grade at the time of his service 
enlistment examination in January 1984.  The examiner noted 
mild lumbar lordosis, and a subsequent x-ray study of the 
lumbar spine was within normal limits.  The service treatment 
records showed that he was seen for low back pain on two 
occasions during service.  In February 1984, the Veteran 
denied any recent injury or recurrent trauma.  Other than 
mild diffuse tenderness, he had good range of motion, heel-
toe walking was normal, and x-ray studies were negative.  The 
impression was musculoskeletal low back pain.  The Veteran 
also complained of low back pain after physical training in 
June 1989.  No specific findings or abnormalities were noted.  
The impression was mechanical low back pain.  The service 
medical records showed that the Veteran played football, 
softball, and lifted weights throughout his military service, 
and that he was not seen for any low back problems subsequent 
to June 1989.

The service medical records also showed that the Veteran was 
seen for left foot pain of one day duration in February 1991.  
The Veteran denied any history of trauma. The assessment was 
plantar fasciitis.

Post-service private medical records showed that the Veteran 
was first treated for bilateral foot pain in his heels and 
metatarsals beginning in March 1994, and for low back pain 
beginning in May 1995.  X-ray studies showed normal feet and 
lumbosacral spine.  The diagnoses included bilateral pes 
planus and back strain.

Per April 2008 Board remand instructions, the Veteran was 
afforded a VA examination in October 2008.  The examiner 
noted that diagnostic studies showed that x-rays of the 
lumbosacral spine revealed mild scoliosis, but were otherwise 
unremarkable.  An x-ray of the left foot was normal, showing 
no evidence of any residual trauma.  Based on these findings, 
the examiner found no current evidence of a left foot 
disorder.  With regard to the low back, the examiner opined 
that the Veteran's low back condition was mild scoliosis 
which preexisted service.  He noted that scoliosis is a 
developmental condition and there was no evidence of any 
aggravation or increase in the Veteran's scoliosis due to the 
natural progression of the disease or to military service.

Subsequently, in December 2008, the AMC received from the 
Veteran private treatment records showing evidence of 
arthritis in the low back and left foot in May 2008.  The 
Board notes that these additional medical records were 
submitted after the RO issued the December 2008 statement of 
the case.  As this pertinent evidence was not considered by 
the RO, the agency of original jurisdiction, and the 
Veteran's representative has submitted a limited waiver of 
initial RO consideration of such, it must be considered by 
the RO prior to any final Board adjudication.  See 38 C.F.R. 
§ 20.1304 (2008); see also September 2009 Limited Waiver of 
Regional Office Review (representative indicated that review 
of additional evidence submitted by the Veteran by the agency 
of original jurisdiction waived only if Board grants benefits 
sought on appeal)).  Furthermore, because the records were 
submitted after the 2008 VA examination, the VA examiner was 
not able to consider these records in his findings.  
Therefore, an addendum opinion is necessary to determine the 
whether service connection is warranted in this case.

Accordingly, the case is REMANDED for the following action:

1.  The case must be returned to the 
October 2008 VA examiner noted above for 
an addendum opinion considering the newly 
submitted medical evidence.  If this 
examiner is unavailable, another VA 
examiner should review the claims file and 
specifically the additional private 
medical records submitted by the Veteran 
in December 2008.  The examiner is 
requested to provide a supplemental 
opinion as to the following:

- Is it at least as likely as not that 
the mild degenerative changes of the 
lumbar spine shown on private x-rays 
report dated in May 2008 were incurred 
in active military service; if not, do 
such findings represent disease 
superimposed in service on the 
Veteran's scoliosis;
    
- Is it at least as likely as not that 
the mild arthritic disease of the left 
first metatarsophalangeal joint shown 
on private x-ray report dated in May 
2008 was incurred in active military 
service or is otherwise related to the 
Veteran's military service.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

2.  When the development requested has 
been completed, the issues on appeal 
should again be reviewed by the RO on the 
basis of any additional evidence received.  
If the benefits sought on appeal are not 
granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case which 
includes a review and discussion of all 
evidence submitted since the last 
supplemental statement of the case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




